Title: To John Adams from Nathan Rice, 2 June 1800
From: Rice, Nathan
To: Adams, John



Sir
Oxford June 2d 1800

Many and numerous applications I apprehend are made to your Excellency in consequence of the dislanding the twelve additional Regiments:—I exceedingly regret that any circumstances should impell me to encroach on your Time, or again solicit your attention.—
The Government stands fully acquited from every charge of breach of faith or promise, to the army—Yet from the generally received idea that our very extensive frontiers, and Seacoast, with the frequent perturbed statee of our Citizens (often causing great and heavy expence to Government,) would render a body of troops equal to the present establishment, at all times necessary induced a belief that it was a permanent establishment: And very many most certainly relinquished pursuits which were profitable, and incured considerable expence, on entering the service.—
I do not Sir, make these observations, as a foundation of a claim on Government, but as an apology for our feeling a disappointment.—Nor would merely the disappointment which I feel alone, have induced me again to trouble you—Considerations of a pecuniary nature, make it my duty, to offer myself as a Candidate for such an office, as you may judge me deserving of—
I flatter myself that my exertions, (as far as opportunity has permited) to promote the interest of my country, has not been withheld:—How far they have succeeded those best can judge, under whose observation and inspection they have more immediately fallen.—Should your Excellency feel sufficiently interested in my concerns to induce an enquiry into my conduct, and Satisfaction and approbation be the result—permit me to hope, you will place me in the list of Candidates for a civil or military appointment which now is or may be hereafter become vacant—
With sentiments which / inspire esteem & respect / I am yr. Excellency’ / Obt Servt

N: Rice